 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of May 24, 2012 by
and among LUXEYARD, INC., a Delaware corporation (the “Company”), and the
Investors set forth on the signature pages affixed hereto (each an “Investor”
and collectively the “Investors”).

 

RECITALS

 

A.           The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended;

 

B.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement, an aggregate of up to 10,000,000 units, (the “Units”) each
unit consisting of (i) one share of the Company’s 8% Convertible Preferred
Stock, par value $.0001 per share (the “Preferred Stock”), (ii) a warrant to
purchase one share of the Company’s common stock, par value $.0001 per share
(the “Common Stock”) (subject to adjustment) at an exercise price of $0.50 per
share (subject to adjustment) in the form attached hereto as Exhibit A (the
“Series C Warrants”), (iii) a warrant to purchase one share of Common Stock
(subject to adjustment) at an exercise price of $0.35 per share (subject to
adjustment) in the form attached hereto as Exhibit B (the “Series D Warrants”)
and (iv) a warrant to purchase one share of Common Stock (subject to adjustment)
at an exercise price of $0.50 per share (subject to adjustment) in the form
attached hereto as Exhibit C (the “Series E Warrants” and collectively with the
Series C Warrants and the Series D Warrants, the “Warrants”);

 

C.           The purchase price per Unit is $0.35;

 

D.           Contemporaneous with the sale of the Units, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit D (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder,
and applicable state securities laws; and

 

E.           The Company has engaged Maxim Group LLC as its exclusive placement
agent (the “Placement Agent”) for the offering of the Units on a “best efforts”
basis.

 

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties to this Agreement agree as follows:

 

 

 

 

1.            Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Certificate of Designation” means the Certificate of Designation filed with the
Secretary of State of the State of Delaware on May 23, 2012, a copy of which is
attached to this Agreement as Exhibit E.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company as filed with the Delaware Secretary of State on December 31, 2007, as
it may be amended from time to time.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Stock as set forth in the Certificate of Designation.

 

“Dividend Shares” means the shares of Common Stock that may be distributed as a
dividend on the Shares in lieu of a cash dividend as set forth in the
Certificate of Designation.

 

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

 

-2-

 

 

(a)   “Excluded Security” means any Shares under this Agreement or any shares of
Common Stock issued or issuable: (i) in connection with the grant of options to
purchase Common Stock, restricted stock awards or other stock-based awards or
sales, with, in the case of stock options or other stock-based awards requiring
payment therefor, exercise or purchase prices not less than the market price of
the Common Stock on the date of grant or issuance, which are issued, granted or
sold to employees, officers or directors of the Company for the primary purpose
of soliciting or retaining their employment or service pursuant to an stock plan
approved by the Board of Directors of the Company, and the Common Stock issued
upon the exercise thereof; (ii) upon conversion of the Shares; (iii) upon the
exercise of the Warrants; (iv) as payment of any dividends due and owing on the
Shares in accordance with the terms of the Certificate of Designation; (v) upon
exercise of any Options or Convertible Securities which are outstanding on the
date hereof, provided that the terms of such Options or Convertible Securities
are not amended, modified or changed on or after the date hereof to lower the
exercise or conversion price, to increase the number of shares of capital stock
issuable upon conversion or exercise, to extend the expiration or termination
date or to change the antidilution provisions; (vi) the issuance of securities
pursuant to stock splits, stock dividends or similar transactions where are
shareholders are treated equally; and (vii) the issuance of securities to
commercial banking institutions or lessors in connection with commercial loans,
commercial credit arrangements, equipment financings, commercial property leases
or similar transactions that are for purposes other than raising equity capital.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Purchase Price” means the aggregate amount set forth opposite the Investors’
names on the signature pages attached hereto, which shall represent the amount
which is $0.35 multiplied by the aggregate number of Units set forth opposite
the Investors’ names on the signature pages attached to this Agreement.

 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

-3-

 

 

“Securities” means the Units, the Shares, the Conversion Shares, the Dividend
Shares, the Warrants and the Warrant Shares.

 

“Shares” means the shares of Preferred Stock underlying the Units being
purchased by the Investors hereunder having the rights, privileges, preferences
and restrictions set forth in the Certificate of Designation.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the Warrants
and the Registration Rights Agreement.

 

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

-4-

 

 

2.            Purchase and Sale of the Units. Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Investors, the Units in the respective amounts set forth opposite the
Investors’ names on the signature pages attached to this Agreement in exchange
for the Purchase Price as specified in Section 3 below.

 

3.            Closing. Each Investor shall promptly, but no less than one
Business Day prior to the Closing (as defined below), cause to be sent a check
or wire transfer in same day funds payable to the “Luxeyard, Inc. Escrow
Account” in an amount representing such Investor’s Purchase Price as set forth
on the signature pages to this Agreement. On the date (the “Closing Date”), the
Company receives the Purchase Price from American Stock Transfer and Trust
Company (the “Escrow Agent”) of the Purchase Price in full to the Company, the
Company shall deliver to the Investors, a certificate or certificates,
registered in such name or names as the Investors may designate, representing
the Shares and the Warrants (the “Closing”); provided, however, that the Closing
shall occur on or before June 15, 2012. The Closing of the purchase and sale of
the Units shall take place at the offices of Lowenstein Sandler PC, 1251 Avenue
of the Americas, 18th Floor, New York, New York 10020, or at such other location
and on such other date as the Company and the Investors shall mutually agree.

 

4.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors and the Placement Agent that:

 

4.1           Organization, Good Standing and Qualification. Each of the Company
and its Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect.

 

4.2            Authorization. The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

 

-5-

 

 

4.3           Capitalization. Schedule 4.3 sets forth (a) the authorized capital
stock of the Company on the date hereof; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares and the Warrants) exercisable for, or convertible into or exchangeable
for any shares of capital stock of the Company. All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of pre-emptive rights
and were issued in full compliance with applicable state and federal securities
law and any rights of third parties. Except as described on Schedule 4.3, all of
the issued and outstanding shares of capital stock of each Subsidiary have been
duly authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in full compliance with applicable state and
federal securities law and any rights of third parties and are owned by the
Company, beneficially and of record, subject to no lien, encumbrance or other
adverse claim. Except as described on Schedule 4.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as described on Schedule 4.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described on Schedule 4.3 and except for the
Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described on
Schedule 4.3 and except as provided in the Registration Rights Agreement, no
Person has the right to require the Company to register any securities of the
Company under the 1933 Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person.

 

Except as described on Schedule 4.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 

Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

 

4.4           Valid Issuance. The Shares will have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Warrants have been duly and validly
authorized. Upon the conversion of the Shares, distribution of the Dividend
Shares by the Company, and due exercise of the Warrants, the Shares, the
Conversion Shares, Dividend Shares, and Warrant Shares, respectively, will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors. The Company has reserved a sufficient number of
shares of Common Stock for issuance of the Conversion Shares upon conversion of
the Shares, for the issuance of the Dividend Shares upon distribution of a
dividend on the Shares by the Company, and for issuance of the Warrant Shares
upon the exercise of the Warrants, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investors.

 

-6-

 

 

4.5          Consents. The execution, delivery and performance by the Company of
the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods and the filing of the Company’s
amendment to its Certificate of Incorporation and the Certificate of Designation
with the Secretary of State of the State of Delaware prior to the Closing.
Subject to the accuracy of the representations and warranties of each Investor
set forth in Section 5 hereof, the Company has taken all action necessary to
exempt (i) the issuance and sale of the Securities, (ii) the issuance of the
Conversion Shares upon conversion of the Shares, (iii) the issuance of the
Dividend Shares upon distribution of a dividend on the Shares by the Company,
(iv) the issuance of the Warrant Shares upon due exercise of the Warrants, and
(v) the other transactions contemplated by the Transaction Documents from the
provisions of any stockholder rights plan or other “poison pill” arrangement,
any anti-takeover, business combination or control share law or statute binding
on the Company or to which the Company or any of its assets and properties may
be subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the Investors or the exercise of any right granted
to the Investors pursuant to this Agreement or the other Transaction Documents.

 

4.6          Delivery of SEC Filings; Business. The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 (the “10-K”), and all other reports filed by the Company
pursuant to the 1934 Act since December 31, 2011 and prior to the date hereof
(collectively, the “SEC Filings”). The SEC Filings are the only filings required
of the Company pursuant to the 1934 Act for such period. The Company and its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.

 

4.7          Use of Proceeds. The net proceeds of the sale of the Units
hereunder shall be used by the Company for working capital and general corporate
purposes.

 

4.8          No Material Adverse Change. Since December 31, 2011, except as
described on Schedule 4.8, there has not been:

 

(a)          any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s SEC Filings, except for changes
in the ordinary course of business which have not had and could not reasonably
be expected to have a Material Adverse Effect, individually or in the aggregate;

 

-7-

 

 

(b)          any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(c)          any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

 

(d)          any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;

 

(e)          any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);

 

(f)          any change or amendment to the Company’s Certificate of
Incorporation (other than the Certificate of Amendment to be filed with the
Secretary of State of the State of Delaware prior to the Closing) or Bylaws, or
material change to any material contract or arrangement by which the Company or
any Subsidiary is bound or to which any of their respective assets or properties
is subject;

 

(g)          any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;

 

(h)          any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;

 

(i)          the loss of the services of any key employee, or material change in
the composition or duties of the senior management of the Company or any
Subsidiary;

 

(j)          the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(k)          any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

4.9          SEC Filings.

 

(a)          At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the 1934 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

-8-

 

 

(b)          Each registration statement and any amendment thereto filed by the
Company since July 1, 2010 pursuant to the 1933 Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the 1933 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the 1933 Act, as of its issue date and as of the closing of
any sale of securities pursuant thereto did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

4.10       No Conflict, Breach, Violation or Default. The execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation, including the Certificate of
Designation, or the Company’s Bylaws, both as in effect on the date hereof (true
and complete copies of which have been made available to the Investors through
the EDGAR system), or (ii)(a) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.

 

4.11       Tax Matters. The Company and each Subsidiary have timely prepared and
filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it. The charges, accruals and reserves on the
books of the Company in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.

 

4.12       Title to Properties. The Company and each Subsidiary have good and
marketable title to all real properties and all other properties and assets
owned by it, in each case free from liens, encumbrances and defects that would
materially affect the value thereof or materially interfere with the use made or
currently planned to be made thereof by them; and the Company and each
Subsidiary hold any leased real or personal property under valid and enforceable
leases with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by them.

 

-9-

 

 

4.13        Certificates, Authorities and Permits. The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

4.14        Labor Matters.

 

(a)          The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

 

(b)          (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before the National Labor
Relations Board or any other federal, state or local labor commission relating
to the Company’s employees, (iii) no demand for recognition or certification
heretofore made by any labor organization or group of employees is pending with
respect to the Company and (iv) to the Company’s Knowledge, the Company enjoys
good labor and employee relations with its employees and labor organizations.

 

(c)          The Company is, and at all times has been, in compliance in all
material respects with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization. There are no claims pending against the Company
before the Equal Employment Opportunity Commission or any other administrative
body or in any court asserting any violation of Title VII of the Civil Rights
Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or
any other federal, state or local Law, statute or ordinance barring
discrimination in employment.

 

(d)          Except as described on Schedule 4.14, the Company is not a party
to, or bound by, any employment or other contract or agreement that contains any
severance, termination pay or change of control liability or obligation,
including, without limitation, any “excess parachute payment,” as defined in
Section 280G(b) of the Internal Revenue Code (the “Code”).

 

(e)          Each of the Company’s employees is a Person who is either a United
States citizen or a permanent resident entitled to work in the United States. To
the Company’s Knowledge, the Company has no liability for the improper
classification by the Company of such employees as independent contractors or
leased employees prior to the Closing.

 

-10-

 

  

4.15        Intellectual Property.

 

(a)          All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable. No Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and, to the Company’s Knowledge, no
such action is threatened. To the Company’s Knowledge, no patent of the Company
or its Subsidiaries has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.

 

(b)          All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than  generally commercially available, non-custom, off-the-shelf
software application programs having a retail acquisition price of less than
$10,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company or its Subsidiaries that are parties thereto and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
to the Company’s Knowledge, there exists no event or condition which will result
in a material violation or breach of or constitute (with or without due notice
or lapse of time or both) a default by the Company or any of its Subsidiaries
under any such License Agreement.

 

(c)          The Company and its Subsidiaries own or have the valid right to use
all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets, free and clear of all liens, encumbrances, adverse claims or obligations
to license all such owned Intellectual Property and Confidential Information,
other than licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. To the Company’s Knowledge, the Company and its
Subsidiaries have a valid and enforceable right to use all third party
Intellectual Property and Confidential Information used or held for use in the
respective businesses of the Company and its Subsidiaries.

 

(d)          To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party. There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

 

-11-

 

 

(e)          The consummation of the transactions contemplated hereby and by the
other Transaction Documents will not result in the alteration, loss, impairment
of or restriction on the Company’s or any of its Subsidiaries’ ownership or
right to use any of the Intellectual Property or Confidential Information which
is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted.

 

(f)          The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information. Each employee, consultant and contractor
who has had access to Confidential Information which is necessary for the
conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with the
Company’s standard forms thereof. Except under confidentiality obligations,
there has been no material disclosure of any of the Company’s or its
Subsidiaries’ Confidential Information to any third party.

 

4.16        Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

 

4.17        Litigation. There are no pending actions, suits or proceedings
against or affecting the Company, its Subsidiaries or any of its or their
properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or since December 31, 2008
has been the subject of any action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company. The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the 1933 Act or the 1934
Act.

 

-12-

 

 

4.18         Financial Statements. The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act) and comply
as to form in all material respects with all applicable accounting requirements
and the published rules and regulations of the SEC. Except as set forth in the
financial statements of the Company included in the SEC Filings filed prior to
the date hereof or as described on Schedule 4.18, neither the Company nor any of
its Subsidiaries has incurred any liabilities, contingent or otherwise, except
those incurred in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

 

4.19         Insurance Coverage. The Company and each Subsidiary maintain in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and each Subsidiary, and the Company reasonably believes
such insurance coverage to be adequate against all liabilities, claims and risks
against which it is customary for comparably situated companies to insure.

 

4.20         Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.20.

 

4.21         No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

 

4.22         No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.

 

4.23         Private Placement. Assuming the accuracy of the Investment
Representations (as defined in Section 6.2(a) of this Agreement), the offer and
sale of the Securities to the Investors as contemplated hereby is exempt from
the registration requirements of the 1933 Act.

 

4.24         Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former directors, officers, employees, agents or other Persons acting on behalf
of the Company or any Subsidiary, has on behalf of the Company or any Subsidiary
or in connection with their respective businesses: (a) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (b) made any direct or indirect unlawful
payments to any governmental officials or employees from corporate funds; (c)
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets; (d) made any false or fictitious entries on the books and records
of the Company or any Subsidiary; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

 

-13-

 

 

4.25         Transactions with Affiliates. Except as disclosed on Schedule 4.25,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

4.26         Internal Controls. Except as disclosed on Schedule 4.26, The
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed periodic report under the 1934
Act, as the case may be, is being prepared. The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures as of
the end of the period covered by the most recently filed periodic report under
the 1934 Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K), to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.

 

4.27         Disclosures. Neither the Company nor, to the Company’s Knowledge,
any Person acting on its behalf has provided the Investors or their agents or
counsel with any information that constitutes or might constitute material,
non-public information, other than the terms of the transactions contemplated
hereby. The written materials delivered to the Investors in connection with the
transactions contemplated by the Transaction Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.

 

-14-

 

 

5.           Representations and Warranties of the Investors. Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:

 

5.1          Organization and Existence. Such Investor, if other than an
individual, is a validly existing corporation, limited partnership or limited
liability company and has all requisite corporate, partnership or limited
liability company power and authority to invest in the Securities pursuant to
this Agreement.

 

5.2          Authorization. The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally. No consent, approval,
authorization, order, filing, registration or qualification of or with any
court, government authority or third person is required to be obtained by such
Investor in connection with the execution and delivery of the Transaction
Documents to which such Investor is a party or the performance of such
Investor's obligations hereunder or thereunder.

 

5.3          Investment Representations.   Such Investor understands that the
Securities have not been registered under the Securities Act, under any state
securities laws or under securities laws of any other jurisdiction. Such
Investor also understands that the Securities are being offered and sold
pursuant to an exemption from registration contained in the 1933 Act based in
part upon such Investor’s representations contained in this Agreement. Such
Investor hereby represents and warrants as follows:

 

5.3.1           Investment Experience. Such Investor has substantial experience
in evaluating and investing in private placement transactions of securities and
is capable of evaluating the merits and risks of its investment in the Company
and has the capacity to protect its own interests. Each Investor understands
that such Investor's investment in the Securities being purchased by such
Investor from the Company involves a high degree of risk. Such Investor
understands that no United States federal or state agency or any other
government or governmental agency has passed or made any recommendation or
endorsement of the Securities being purchased by the Investor from the Company.

 

5.3.2           General Solicitation. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

-15-

 

 

5.3.3           Purchase Entirely for Own Account. The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account and
not for the account of others or as nominee or agent, and not with a view to, or
for, resale, distribution, syndication, or fractionalization thereof, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the 1933 Act without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Securities in compliance with applicable federal and
state securities laws. Nothing contained herein shall be deemed a representation
or warranty by such Investor to hold the Securities for any period of time. Such
Investor is not a broker-dealer registered with the SEC under the 1934 Act or an
entity engaged in a business that would require it to be so registered.

 

5.3.4           Accredited Investor. Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.

 

5.3.5           Rule 144. Such Investor understands that the Securities are each
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the 1933 Act only in
certain limited circumstances. Such Investor acknowledges and agrees that the
Securities must be held indefinitely unless they are subsequently registered
under the 1933 Act or an exemption from such registration is available. Such
Purchaser has been advised or is aware of the provisions of Rule 144 promulgated
under the 1933 Act as in effect from time to time, which permits limited resale
of securities purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations.

 

5.3.6           Non-U.S. Purchasers. If such Investor is not a United States
person (as defined by Section 7701(a)(30) of the Code), such Investor has fully
observed the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares and Warrants or any use of this Agreement including,
(a) the legal requirements within its jurisdiction for the acquisition of the
Shares and Warrants, and any conversion shares (b) any foreign exchange
restrictions applicable to such acquisition, and (c) any regulatory approval
that may need to be obtained. Investor’s acquisition for and continued ownership
of the Shares and Warrants and any conversion shares will not violate any
applicable securities laws or other requirements of law of such Investor’s
jurisdiction.

 

5.4           Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

 

5.5           No Public Market. Such Investor understands that no public market
exists for the Shares or Warrants, and that the Company has made no assurances
that a public market will ever exist for the Shares or Warrants.

 

-16-

 

 

5.6           Legends. It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:

 

(a)          “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR
OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(b)          If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

 

5.7           Brokers and Finders. No Person will have (other than the Placement
Agent), as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon the Company, any
Subsidiary or an Investor for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
such Investor.

 

5.8           Tax Advice. Such Investor has reviewed with such Investor’s own
legal and tax advisors the tax consequences of such Investor’s acquisition of
the Securities being acquired by such Purchaser pursuant to this Agreement and
the sale or other disposition of the Securities. Such Investor acknowledges that
it is relying solely on such Investor’s own advisors and not on any statements
or representations of the Company or any other investor or of any of their
respective affiliates or any of the respective representatives, agents or
advisors of the Company or any other Investor or any of their respective
affiliates with respect to such tax consequences. Such Investor shall solely be
responsible for the tax consequences that may arise as a result of such
Investor’s acquisition of the Securities being acquired by such Investor
pursuant to this Agreement, the sale or other disposition of the Shares and
performance of this Agreement.

 

5.9           Prohibited Transactions. Since the earlier of (a) such time as
such Investor was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or (b)
thirty (30) days prior to the date hereof, neither such Investor nor any
Affiliate of such Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Investor’s
investments or trading or information concerning such Investor’s investments,
including in respect of the Securities, or (z) is subject to such Investor’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has, and/or in the future, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Notwithstanding the foregoing, in the case of an Investor that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement,
such Investor has maintained the confidentiality of all disclosures made to it
in connection with the Contemplated Transactions (including the existence and
terms of the Contemplated Transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
any short sales or similar transactions in the future. Such Investor
acknowledges that the representations, warranties and covenants contained in
this Section 5.9 are being made for the benefit of the Investors as well as the
Company and that each of the other Investors shall have an independent right to
assert any claims against such Investor arising out of any breach or violation
of the provisions of this Section 5.9.

 

-17-

 

 

5.10         Limitation on Ownership. Investor understands that except as
expressly provided in the Certificate of Designation and the Warrants, the
Investor shall not be entitled to convert the Preferred Stock or exercise
Warrants for Common Stock if such conversion or exercise would result in the
Investor (together with the Investor’s affiliates) beneficially owning more than
4.99% of the outstanding Common Stock after giving effect to such conversion or
exercise. The Investor may increase the ownership limitation percentage to 9.99%
effective the 61st day after providing notice of such increase to the Company in
writing. For the purposes of this Agreement, beneficial ownership shall be
determined in accordance with Section 13(d) of the 1934 Act, and Regulation
13d-3 thereunder.

 

6.           Conditions to Closing.

 

6.1           Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase the Shares and the Warrants at the Closing is subject to
the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of the following conditions, any of which may be waived by such Investor
(as to itself only):

 

(a)          The representations and warranties made by the Company in Section 4
hereof qualified as to materiality shall be true and correct at all times prior
to and on the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

 

-18-

 

 

(b)          The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

 

(c)          The Company shall have filed the Certificate of Designation with
the Delaware Secretary of State.

 

(d)          The Company shall have executed and delivered the Registration
Rights Agreement.

 

(e)          No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

 

(f)          The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b), (c) and (e) of this Section 6.1.

 

(g)          The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

 

(h)          The Investors and the Placement Agent shall have received an
opinion from counsel to the Company, dated as of the Closing Date, in form and
substance reasonable acceptable to the Placement Agent and addressing such legal
matters as the Placement Agent may reasonably request.

 

(i)          No stop order or suspension of trading shall have been imposed by
the OTC Pink Sheets, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.

 

(j)          On or before the date hereof, the Company shall have delivered duly
executed “lock-up” agreements, in a form set forth on Exhibit F, from each of
the individuals specified on Exhibit G.

 

6.2          Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Shares and the Warrants at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

 

-19-

 

 

(a)          The representations and warranties made by the Investors in Section
5 hereof, other than the representations and warranties contained in Sections
5.3 through 5.10, Section 5.12, and Section 5.13 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.

 

(b)          The Investors shall have executed and delivered the Registration
Rights Agreement.

 

(c)          The Investors shall have delivered the Purchase Price to the
Company.         

 

(d)          No action, suit or proceeding shall have been commenced by any
governmental authority against any party hereto seeking to restrain or delay the
purchase and sale of the Securities or the any other transactions contemplated
by this Agreement.

 

6.3          Termination of Obligations to Effect Closing; Effects.

 

(a)          The obligations of the Company, on the one hand, and the Investors,
on the other hand, to effect the Closing shall terminate as follows:

 

(i)          Upon the mutual written consent of the Company and the Investors;

 

(ii)         By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

 

(iii)        By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or

 

(iv)        By either the Company or any Investor (with respect to itself only)
if the Closing has not occurred on or prior to June 15, 2012;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

-20-

 

 

7.           Covenants and Agreements of the Company.

 

7.1           Reservation of Common Stock. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock a sufficient number of shares of Common Stock for issuance of the
Conversion Shares upon conversion of the Shares, for issuance of the Dividend
Shares upon distribution of a dividend on the Shares by the Company, and for
issuance of the Warrant Shares upon the exercise of the Warrants, free and clear
of all encumbrances and restrictions, except for restrictions on transfer set
forth in the Transaction Documents or imposed by applicable securities laws and
except for those created by the Investors.

 

7.2           Reports. The Company will furnish to the Investors and/or their
assignees such information relating to the Company and its Subsidiaries as from
time to time may reasonably be requested by the Investors and/or their
assignees; provided, however, that the Company shall not disclose material
nonpublic information to the Investors, or to advisors to or representatives of
the Investors, unless prior to disclosure of such information the Company
identifies such information as being material nonpublic information and provides
the Investors, such advisors and representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and any
Investor wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.

 

7.3           No Conflicting Agreements. The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.

 

7.4           Insurance. The Company shall not materially reduce the insurance
coverages described in Section 4.19.

 

7.5           Compliance with Laws. The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.

 

7.6           Listing of Conversion Shares and Related Matters. If the Company
applies to have its Common Stock or other securities traded on any stock
exchange or market, it shall include in such application the Conversion Shares
and the Warrant Shares and will take such other action as is necessary to cause
such Common Stock to be so listed. The Company will use commercially reasonable
efforts to continue the listing and trading of its Common Stock such exchange or
market and, in accordance, therewith, will use commercially reasonable efforts
to comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such exchange or market, as applicable

 

7.7           Termination of Covenants. The provisions of Sections 7.2

through 7.6 shall terminate and be of no further force and effect on the date on
which the Company’s obligations under the Registration Rights Agreement to
register or maintain the effectiveness of any registration covering the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate.

 

-21-

 

 

7.8          Removal of Legends. In connection with any sale or disposition of
the Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Securities sold or disposed of without restrictive
legends. Upon the earlier of (i) registration for resale pursuant to the
Registration Rights Agreement or (ii) the Shares, the Conversion Shares or the
Warrant Shares becoming freely tradable by a non-affiliate pursuant to Rule 144,
the Company shall (A) deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall reissue a certificate representing shares of the
Preferred Stock, the Conversion Shares or the Warrant Shares, as the case may
be, without legends upon receipt by such Transfer Agent of the legended
certificates for such shares, together with either (1) a customary
representation by the Investor that Rule 144 applies to such securities
represented thereby or (2) a statement by the Investor that such Investor has
sold the such securities represented thereby in accordance with the Plan of
Distribution contained in the Registration Statement, and (B) cause its counsel
to deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. From and after the earlier of such dates, upon an Investor’s written
request, the Company shall promptly cause certificates evidencing the Investor’s
Securities to be replaced with certificates which do not bear such restrictive
legends, and Common Stock subsequently issued upon conversion of the Shares,
upon payment of a dividend on the Shares, or upon exercise of the Warrant Shares
shall not bear such restrictive legends provided the provisions of either clause
(i) or clause (ii) above, as applicable, are satisfied with respect to such
Common Stock. When the Company is required to cause unlegended certificates to
replace previously issued legended certificates, if unlegended certificates are
not delivered to an Investor within three (3) Business Days of submission by
that Investor of legended certificate(s) to the Transfer Agent as provided above
(or to the Company, in the case of the Warrants), the Company shall be liable to
the Investor for liquidated damages in an amount equal to 1.5% of the aggregate
purchase price of the Securities evidenced by such certificate(s) for each
thirty (30) day period (or portion thereof) beyond such three (3) Business Day
that the unlegended certificates have not been so delivered.

 

7.9          Variable Securities. From the date hereof through the sixtieth
(60th) day after the Effective Date (the “Lock-Up Period), the Company shall
not, without the consent of the Requisite Holders (as defined in Section 9.6),
in any manner, issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock or directly or indirectly convertible into or exchangeable
or exercisable for Common Stock at a price which varies or may vary with the
market price of the Common Stock, including by way of one or more reset(s) to
any fixed price unless the conversion, exchange or exercise price of any such
security cannot be less than the then applicable Conversion Price (as defined in
the Shares) with respect to the Common Stock into which any Share is
convertible.

 

7.10        Additional Issuances of Securities.

 

(a)          For purposes of this Section 7.10, the following definitions shall
apply.

 

(i)          “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.

 

-22-

 

 

(ii)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(iii)        “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.

 

(b)          From the date hereof until the date that is sixty (60) days
following the Effective Date (the “Trigger Date”), the Company will not,
directly or indirectly, file any registration statement with the SEC other than
the Registration Statement. From the date hereof until the Trigger Date, without
the consent of the Requisite Holders (as defined in Section 9.6), the Company
will not, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries’ equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”).
Notwithstanding the foregoing, at any time following the thirtieth (30th) day
after the Closing, the Company shall be allowed, subject to complying with
clause (c) below, to complete a Subsequent Placement(s) of up to an aggregate of
$5.0 million; provided, that, without the consent of the holders of at least a
majority of the aggregate number of Registrable Securities (as defined in the
Registration Rights Agreement)(the “Requisite Holders”), the Company shall not
be entitled to file a registration statement covering the securities sold in
such placement(s) until at least ninety (90) days following the Trigger Date.

 

(c)          From the Closing Date until the first anniversary of the Effective
Date, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section 7.10.

 

(i)          The Company shall deliver to each Investor who purchased at least
$200,000 of Shares hereunder, an irrevocable written notice (the ”Offer Notice”)
of any proposed or intended issuance or sale or exchange (the ”Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities,
(x) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the persons or entities (if known) to which or with
which the Offered Securities are to be offered, issued, sold or exchanged and
(z) offer to issue and sell to or exchange with such Investors at least fifty
percent (50%) of the Offered Securities, allocated among such Investors (a)
based on such Investor’s pro rata portion of the aggregate principal amount of
Units purchased hereunder (the “Basic Amount”), and (b) with respect to each
Investor that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Investors as such
Investor shall indicate it will purchase or acquire should the other Investors
subscribe for less than their Basic Amounts (the “Undersubscription Amount”),
which process shall be repeated until the Investors shall have an opportunity to
subscribe for any remaining Undersubscription Amount.

 

-23-

 

 

(ii)         To accept an Offer, in whole or in part, such Investor must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after such Investor’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Investor’s Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by
all Investors are less than the total of all of the Basic Amounts, then each
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Investor who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Investor bears to the total Basic Amounts of all Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary. Notwithstanding the foregoing, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Investors
a new Offer Notice and the Offer Period shall expire on the third (3rd) Business
Day after such Investor’s receipt of such new Offer Notice.

 

(iii)        The Company shall have ten (10) Business Days from the expiration
of the Offer Period above (i) to offer, issue, sell or exchange all or any part
of such Offered Securities as to which a Notice of Acceptance has not been given
by the Investors (the “Refused Securities”) pursuant to a definitive
agreement(s) (the “Subsequent Placement Agreement”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring person or persons or less favorable to
the Company than those set forth in the Offer Notice and (ii) to publicly
announce (a) the execution of such Subsequent Placement Agreement, and (b)
either (x) the consummation of the transactions contemplated by such Subsequent
Placement Agreement or (y) the termination of such Subsequent Placement
Agreement, which shall be filed with the SEC on a Current Report on Form 8-K
with such Subsequent Placement Agreement and any documents contemplated therein
filed as exhibits thereto.

 

(iv)        In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
above, then each Investor may, at its sole option and in its sole discretion,
reduce the number or amount of the Offered Securities specified in its Notice of
Acceptance to an amount that shall be not less than the number or amount of the
Offered Securities that such Investor elected to purchase pursuant to Section
7.10(c)(ii) above multiplied by a fraction, (i) the numerator of which shall be
the number or amount of Offered Securities the Company actually proposes to
issue, sell or exchange (including Offered Securities to be issued or sold to
Investors pursuant to Section 7.10(c)(iii) above prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investors in accordance with Section 7.10(c)(i) above.

 

-24-

 

 

(v)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Investors shall acquire from the
Company, and the Company shall issue to the Investors, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 7.10(c)(iv) above if the Investors have so elected, upon the terms
and conditions specified in the Offer. Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate the closing of
the issuance, sale or exchange of all or less than all of the Refused
Securities, within fifteen (15) Business Days of the expiration of the Offer
Period, the Company shall issue to the Investors, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 7.10(c)(iv) above if the Investors have so elected, upon the terms
and conditions specified in the Offer. The purchase by the Investors of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Investors of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Investors and their respective counsel.

 

(vi)        Any Offered Securities not acquired by the Investors or other
persons in accordance with Section 7.10(c)(iii) above may not be issued, sold or
exchanged until they are again offered to the Investors under the procedures
specified in this Agreement.

 

(vii)       The Company and the Investors agree that if any Investor elects to
participate in the Offer, (x) neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provisions whereby any Investor shall be required to agree to any restrictions
in trading as to any securities of the Company owned by such Investor prior to
such Subsequent Placement, and (y) any registration rights set forth in such
Subsequent Placement Documents shall be similar in all material respects to the
registration rights contained in the Registration Rights Agreement.

 

(viii)      Notwithstanding anything to the contrary in this Section 7.10 and
unless otherwise agreed to by the Investors, the Company shall either confirm in
writing to the Investors that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Investors
will not be in possession of material non-public information, by the fifteen
(15th) Business Day following delivery of the Offer Notice. If by the fifteen
(15th) following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the
Investors, such transaction shall be deemed to have been abandoned and the
Investors shall not be deemed to be in possession of any material, non-public
information with respect to the Company. Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide each Investor with another Offer Notice and each Investor will again
have the right of participation set forth in this Section 7.10. The Company
shall not be permitted to deliver more than one such Offer Notice to the
Investors in any sixty (60) day period.

 

-25-

 

 

(ix)         The restrictions contained in subsections (b) and (c) of this
Section 7.10 shall not apply in connection with the issuance of any Excluded
Securities.

 

7.11         No Reverse Stock Splits. During the period commencing on the date
hereof and ending on the second anniversary of the Closing Date, the Company
shall not, without the prior written consent of the Requisite Holders (as
defined in Section 9.6), consummate or announce a reverse stock split with
respect to its Common Stock.

 

8.          Survival and Indemnification.

 

8.1           Survival. The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.

 

8.2           Indemnification. The Company agrees to indemnify and hold harmless
each Investor and its Affiliates and the Placement Agent and their respective
directors, officers, employees and agents from and against any and all losses,
claims, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person; provided, however, that such indemnifiable Losses shall not exceed the
amount representing such Investor’s pro rata portion of the Purchase Price as
set forth on the signature pages to this Agreement.

 

-26-

 

 

8.3           Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

9.          Miscellaneous.

 

9.1           Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable; provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of the Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

9.2           Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

9.3           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

9.4           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

 

-27-

 

 

If to the Company:

 

8884 Venice Boulevard

Los Angeles, CA 90034

Attention: Braden Richter

Telephone No.: 713-862-3000

Telecopier No.:

 

with a copy to:

 

Anslow & Jaclin LLP

196 Route 9 South

Manalapan, NJ 07726

Attention: Richard Anslow, Esq.

Telephone No.: 732-409-1212

Telecopier No.: 732-577-1188

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

9.5           Expenses. The parties to this Agreement shall pay their own costs
and expenses in connection herewith, except that the Company shall pay the
reasonable fees and expenses of Lowenstein Sandler PC, counsel to the Placement
Agent, not to exceed $30,000.

 

9.6           Amendments and Waivers. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Requisite Holders, and any amendment to this Agreement made in conformity with
the provisions of this Section 9.6 shall be binding on all Investors and holders
of Securities as applicable. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or the holders of the Securities, as the case may be.

 

9.7           Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the trading day immediately following the execution of this Agreement,
the Company shall issue a press release disclosing the consummation of the
transactions contemplated by this Agreement and file a Current Report on Form
8-K attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents. In addition, the Company will make such
other filings and notices in the manner and time required by the SEC.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the SEC
(other than the Registration Statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the 1934 Act) or any regulatory agency, without the prior written consent
of such Investor, except to the extent such disclosure is required by law or
trading market regulations, in which case the Company shall provide the
Investors with prior notice of such disclosure.

 

-28-

 

 

9.8           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

9.9           Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 

9.10         Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

9.11         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

-29-

 

 

9.12         Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

[signature pages follow]

  

-30-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company: LUXEYARD, INC.       By:  /s/ Braden Richter   Name: Braden Richter
  Title:   Chief Executive Officer

 

Signature Page to Securities Purchase Agreement

 

 

 

 

The Investors:

 

  By:     Name:   Title:

 

Aggregate Purchase Price: $   Number of Units:     Number of Shares:     Number
of Series C Warrants:     Number of Series D Warrants:     Number of Series E
Warrants:    

 

Address for Notice:              

 

Signature Page to Securities Purchase Agreement 

 

 

 

 

EXHIBIT A –SERIES C WARRANT

 

 

 

 

EXHIBIT B –SERIES D WARRANT

 

 

 

 

EXHIBIT C –SERIES E WARRANT

 

 

 

 

 

EXHIBIT D – REGISTRATION RIGHTS AGREEMENT 

 

 

 

 

EXHIBIT E – CERTIFICATE OF DESIGNATION

 

 

 

 

EXHIBIT F – LOCK UP

 

 

 

 

EXHIBIT G – PERSONS SUBJECT TO LOCKUP

 

Sunrise Securities

Jason Lyons

Firerock Capital Inc.

Pondel Wilkinson Inc.

Braden Richter

Alidad Mireskandari

Talisman Capital Fund Ltd

 

 

 

